Name: Commission Decision of 1 July 1991 recognizing Portugal as an officially swine fever free Member State within the context of eradication, and amending for the fifth time Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  environmental policy;  agricultural activity;  agricultural policy
 Date Published: 1991-07-26

 Avis juridique important|31991D037891/378/EEC: Commission Decision of 1 July 1991 recognizing Portugal as an officially swine fever free Member State within the context of eradication, and amending for the fifth time Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication Official Journal L 203 , 26/07/1991 P. 0113 - 0113 Finnish special edition: Chapter 3 Volume 38 P. 0080 Swedish special edition: Chapter 3 Volume 38 P. 0080 COMMISSION DECISION of 1 July 1991 recognizing Portugal as an officially swine fever free Member State within the context of eradication, and amending for the fifth time Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication (91/378/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Articles 2, second subparagraph, 3 (2) and 7 (1) thereof, Whereas by Decision 87/478/EEC (3) the Commission has approved the plan for the accelerated eradication of classical swine fever presented by Portugal; Whereas Portugal at this moment complies with the criteria laid down in Articles 7 (1) and (2) point 2 of Directive 80/1095/EEC for being recognized as an officially swine fever free Member State within the context of eradication; in fact, no swine fever has been detected and vaccination against swine fever has been stopped for more than 12 months on the territory of Portugal and the holdings on the territory of Portugal contain no pigs which have been vaccinated against swine fever in the preceeding 12 months; Whereas taking into account this new situation it is necessary to modify Commission Decision 81/400/EEC of 15 May 1981, establishing the status of Member States as regards classical swine fever with a view to its eradication (4) as last amended by Decision 90/251/EEC (5); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Portugal is recognized as an officially swine fever free Member State within the context of disease eradication. Article 2 Article 1 of Decision 81/400/EEC is amended as follows: 1. In the first paragraph 'Portugal' is added after the Netherlands. 2. In the second paragraph, 'Portugal' is deleted. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 273, 26. 9. 1987, p. 41. (4) OJ No L 152, 11. 6. 1981, p. 37. (5) OJ No L 143, 6. 6. 1990, p. 10.